779 N.W.2d 253 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant/Cross-Appellee,
v.
Marco Antonio HERCULES-LOPEZ, Defendant-Appellee/Cross-Appellant.
Docket No. 139537. COA No. 280887.
Supreme Court of Michigan.
March 19, 2010.

Order
On March 10, 2010, the Court heard oral argument on the application for leave to appeal the June 30, 2009 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we REVERSE the judgment of *254 the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Court of Appeals for consideration of the issues raised by the defendant but not addressed by that court during its initial review of this case. The application for leave to appeal, as cross-appellant is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would deny the application for leave to appeal.